[Cite as Rogers v. Rogers, 2012-Ohio-6173.]



                                    IN THE COURT OF APPEALS

                           TWELFTH APPELLATE DISTRICT OF OHIO

                                              BUTLER COUNTY




MARY C. ROGERS,                                      :

        Plaintiff-Appellee,                          :         CASE NO. CA2012-02-027

                                                     :              OPINION
   - vs -                                                           12/28/2012
                                                     :

GARY M. ROGERS,                                      :

        Defendant-Appellant.                         :



              APPEAL FROM BUTLER COUNTY COURT OF COMMON PLEAS
                         DOMESTIC RELATIONS DIVISION
                             Case No. DR97-02-0181


Gina Prall, Myron Wolf, 120 North Second Street, Hamilton, Ohio 45012, for plaintiff-appellee

Gary M. Rogers, 4972 Ivy Court, Hamilton, Ohio 45011, defendant-appellant, pro se

                                               .............


        HALL, J.

        {¶ 1} Gary M. Rogers appeals from the trial court's January 11, 2012 judgment entry

designating him the residential parent and legal custodian of the parties' minor children and

overruling 25 pro se motions that he filed.

        {¶ 2} Rogers advances two assignments of error in his pro se appeal. First, he

contends the trial court erred by overruling his "motion." Second, he claims the trial court

erred by denying his "final judgment entry." For her part, the appellee has not filed a brief.
                                                                          Butler CA2012-02-027

         {¶ 3} Rogers' first assignment of error relies exclusively on App.R. 26, which has no

applicability as it governs motions filed in a court of appeals, not in the trial court. Moreover,

the first assignment of error is devoid of cogent argument. One sentence states: "By

overruling the Motions before Court without any discussion or without all the facts for him to

make a decision or case law." A second sentence reads: "The Court's failure to sufficiently

not consider arguments on each motion it should have considered." Beyond these two

sentences, Rogers' appellate brief contains nothing but citations to App.R. 26 and to case

law that is not relevant to this appeal.

         {¶ 4} This court is not obligated to review each of the 25 pro se motions the trial court

overruled in search of appealable issues. Absent any cogent argument from Rogers with

supporting citations to the record or relevant case law, we overrule his first assignment of

error.

         {¶ 5} The second assignment of error is equally unpersuasive. Rogers appears to

complain about the trial court's failure to accept a proposed judgment entry from him. His

unedited argument is as follows:

                Pro-Se had prepared the entry & presented it to case
                management for approval on 12-5-11 and was put in order to be
                looked at. On 12-6-11 case management again needed
                corrections. Court refused to look at pro-se corrected copy of
                Final Judgment Entry in court 12-6-11 @ 11am. And Court
                asked had Plaintiff's counsel prepare entry & plaintiffs & asked to
                have whom access cost to regarding preparing. In so ruling trial
                court violated its own local Rule 7 section (A) the judgment entry
                specified in Civil Rule 58 shall be filed and journalized within
                thirty days of verdict, decree, or decision. If entry is not prepared
                and presented by counsel, it shall be prepared and filed by the
                             st                                 nd
                COURT. (1 ) to be prepared by COURT, (2 ) pro-se never was
                                          rd
                ordered to prepare. (3 )prepared for Court & not accepted by
                Court, (4th) plaintiff's counsel & judge had a private side bar
                discussion before Court started, evidence by court
                acknowledging gave copy to Myron Wolf whom wasn't even in
                court 12-6-11.



                                                 -2-
                                                                        Butler CA2012-02-027

       Issue Number Two

              In so ruling, the trial court violated its own local rules, the trial
              court's dismissal of the motions on this procedural ground was
              erroneous and should be overturned.

(Appellant's brief at 6-7).

       {¶ 6} Having reviewed the record, we are unsure about the nature of Rogers'

complaint on appeal. Although we are not certain, he appears to believe the trial court erred

in rejecting a proposed pro se judgment entry from him. In any event, Rogers has failed to

demonstrate any reversible error. On January 11, 2012, the trial court filed a final judgment

entry that disposed of the issues before it. The entry appears to be regular on its face, and it

bears the judge's signature. We see nothing about the form of the entry itself that would

support a reversal of the trial court's judgment. Accordingly, the second assignment of error is

overruled.

       {¶ 7} The judgment of the Butler County Domestic Relations Court is affirmed.


       GRADY and DONOVAN, JJ., concur.


        Judges Thomas J. Grady, Mary E. Donovan, and Michael T. Hall, from the Second
District Court of Appeals, sitting by assignment of the Chief Justice of the Supreme Court of
Ohio pursuant to Section 5(A)(3) Article IV of the Ohio Constitution.




                                               -3-